DAVIDSON, Judge.
This is an appeal in a bail bond forfeiture case.
There is nothing in the record showing that a brief has been filed in this court, as required by the Rules of Civil Procedure. Art. 866, C.C.P.
Failure to comply with the rules requiring the filing of briefs authorizes a dismissal of the appeal for the want of prosecution. Hebert v. State, 158 Texas Cr. Rep. 271, 255 S.W. 2d 201; Dunn v. State, 160 Texas Cr. Rep. 37, 267 S.W. 2d 144; Bell v. State, 244 S.W. 2d 210.
Accordingly, the appeal is dismissed.